DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The objections to claims 1, 3 have been withdrawn. The objection to the drawings has been withdrawn. The 35 USC 112 rejections of claims 1, 2, 3 have been withdrawn.
Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive. 
Applicant argues “Poncet does not, however, disclose an external load carrying structure which has a first advantage as described on page 10, point 7(c)” and “the difference between the structure of Poncet and the structure recited in Claim 1 is significant” … “in Claim 1, the whole structure is configured to become a satellite structure in which the internal volume is fully available for equipment. In contrast, the structure of Poncet utilizes internal reinforcement structure 16 and is not concerned with maintaining, i.e., not reducing, an internal volume. Instead, Poncet is configured to minimize space requirement of the satellite 1 body 2” and “the advantages of Bogdanov are different and contrary to the goals of Poncet.” Examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., point 7(c) concerning the internal volume fully available for equipment) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Concerning the apparatus of Bogdanov having different advantages that are contrary to the goals of Poncet, Bogdanov is looked to for the reinforcements to the external structure. These reinforcements of Bogdanov used to increase the strength of the device of Poncet.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5, 9-11 rejected under 35 U.S.C. 103 as being unpatentable over Poncet et al (10017279) in view of Bogdanov et al (20170327253).
In regards to claim 1, Poncet discloses a system including a satellite structure (Fig. 2 ref. 1) and a dedicated Payload Attaching Fitting (PAF) for releasable attachment to said satellite structure (Figs. 8, 9 ref. 21 “spacecraft interface structure’),
the satellite structure comprising an external load-carrying structure (Fig. 2, body walls refs. 3, 4, 7, 8);
Poncet does not expressly disclose as taught by Bogdanov: wherein said external load-carrying structure includes external vertical planar panels having internal reinforcements or embedded structures or skin thickness reinforcements (Bogdanov teaches Fig. 1 skin thickness reinforcements which are on top of box ref. 20, not referenced),
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Poncet with Bogdanov by providing skin thickness reinforcements on the external vertical planar panels in order to increase the strength of the panels.
Poncet as combined further discloses:
each configured for exerting a structural reinforcement function of diagonal beams in a truss structure architecture (as seen in Fig. 1 of Bogdanov diagonal members provide structural reinforcement and accordingly that of trusses).

In regards to claim 3, Poncet as combined discloses the system according to claim 1, wherein the satellite structure has identical bottom and upper discrete number of interfaces allowing the stacking of two or more satellites 

in regards to claim 5, Poncet as combined discloses the system according to claim 1, wherein discrete interfaces between a satellite structure and the dedicated PAF, and/or between slacked satellite structures, are identical to each other (Poncet as seen in Fig. 12, interlace which is mirrored for refs 13, 15 in Figs. 2, 3) and: are each configured to be equipped with one or more electro-actuated separation devices depending on according to local mechanical loads (Poncet C9:65 “the locking means 26 comprise a magnetic member, such as an electromagnet: supplying a current makes it possible to connect the two pieces 23, 24, putting the locking devices 15 into the locked state. It is then sufficient to cut the power supply to put the locking devices 15 into the unlocked state”, Poncet further disclose Damping means 27, it would be obvious that the damping means would be based on mechanical loads that would be encountered in the interface area so as to avoid damaging adjacent satellites as this is well known in the art).

In regards to claim 9, Poncet as combined discloses the system according to claim 1, wherein said external load-carrying structure further comprises vertical beams and corner beams (Bogdanov teaches Fig. 1 skin thickness reinforcements, not referenced, on top of box ref. 20, comprising vertical and corner beams).  

In regards to claim 10, Poncet as combined discloses the system according to claim 3, wherein the two or more satellites are identical (Poncet as seen Fig. 9, identical satellites).  

In regards to claim 11, Poncet as combined discloses the system according to claim 3: wherein the two or more satellites are with different masses and heights (Poncet discloses “It is also possible to dimension the posts 12, the legs 17, and the shear consolidating members 19” and “the posts 12 and the reinforcing structure 16 of the first satellite can be oversized relative to the other satellites 1 of the stack” accordingly different mass due to the oversized components).
Poncet as combined does not expressly disclose: wherein the two or more satellites are with different heights. It would have been an obvious to modify the two or more satellites so they are with different heights in order to fit an optimum number of satellites within a defined space in a launch vehicle, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Poncet, Bogdanov as applied to claim 1 above, and further in view of Bedegrew et al (5529264).
in regards to claim 2, Poncet as combined discloses the system of claim 7, wherein the satellite structure has a discrete number of interfaces,
configured for attachment to said dedicated PAF (Poncet Fig. 3 ret. 13, 15 interfaces to couple with other satellites or adaptor ref. 27):
Poncet as combined does not expressly disclose as taught by Bedegrew: wherein the dedicated PAF is mountable on a bolted interface of the upper stage of a launch vehicle (Bedegrew teaches a PAF/payload adaptor, ref. 34, seen in Fig. 38 comprising bolt interfaces to couple to upper stage of a launch vehicle, ref. 168).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642